DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following amendment on 10/10/2022, claims 1-18 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference Silver (US 20190224434 A1) is added to the 35 USC 103 rejection to demonstrate the teaching of amended claim matter. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  The text of claims 1 and 9 reads “wherein the wearable caregiver companion device initiates an alert when the device is in an active mode; and wherein the wearable caregiver companion device does not initiate an alert when the device is in a silent.” Examiner notes in the first line the term active mode is used, while the word mode is omitted after silent. Examiner believes the addition of the word mode following “silent” may help improve the readability of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7-10, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US-20130095459-A1) in view of Wang (US-20180279953-A1) and Silver (US 20190224434 A1).
	Regarding claim 1, Tran teaches a remote caregiver system ([0015] remote monitoring system to send patient information to a care provider(nurse, doctor, family member)) comprising: 
at least one wearable caregiver companion device ([0051] Fig 6A & B a wearable patient monitoring device) comprising: a band configured to be worn around a wearer's wrist ([0051] wrist-watch devices with sensors), a controller chip attached to the band for transmitting and receiving signals, the controller chip including at least one processor ([0220] a wrist-watch sized case disposed on the watch band, the case has a processor or CPU connecter to a radio frequency transmitter); at least one sensor for monitoring a vital sign ([0221]-[0222] Fig 6A, a sensor like an ECG electrode 1381, 1383 or another sensor is built into the wearable device); a network interface for interfacing with a network engine ([0220] a radio frequency transmitter to connect to a wireless network; [0230] an antenna 1376 may facilitate remote communication); and a plurality of user interface buttons ([0230] Fig 6A, buttons 1386, 1390 on the housing), wherein each user interface button corresponds to a caregiver service provided by a caregiver processing platform ([0284]-[0286] Figs 15A & B the system allows for the exchange of information between the patient wearable device 215 a network client 217/caregiver processing platform; [0173] this transfer on information may make use of a button to facilitate a call to a healthcare provider; this process corresponds to the instant application para [0015] where caregiver service may include “providing medication reminders, appointment reminders, daily health management, monitoring safety issues, contacting a third party (e.g., ambulance, 911, doctor) to assist the wearer when a safety issue arises”;);
 a network engine ([0286]-[0288] Fig 15 A & B, patient devices/wearable companion device communicate with a network, “the system includes a communication network (e.g., the Public Switch Telephone Network or PSTN or POTS), a wide area communication network”; from instant application [0015] “network engine (i.e., wide area network (WAN))”); 
and at least one caregiver processing platform ([0057] Fig 15A a server 216 linked to the nurse/caretakers computer 217) comprising: at least one processor; at least one memory for storing executable instructions ([0057] server performs analysis on data, one of basic skill will realize a server in this context comprises a processor;[0599] computer readable instructions may be used by the client/server), the processor configured to execute the instructions to: continuously monitor and process data received from the caregiver companion device ([0057] a server monitors patients vital signs and feeds data to a statistical analyzer; [0284] Fig 15A shows connections between patient device and network server and network client/caretaker interface); generate content relating to caregiver services to transmit to the caregiver companion device ([0057] the server generates warnings based on monitored data); and transmit the generated content to the wearable caregiver companion device ([0200] the system may be set up to generate content such as health alerts and generate messages and warnings to the patient).
Tran does not teach a remote caregiver system with a band wherein the band including a first strap member and a second strap member, the first strap member including a plurality of apertures, the second strap member including a plurality of snap elements, wherein the plurality of apertures and snap elements are attached to one another to securely attach the band to the wearer's wrist or wherein the wearable caregiver companion device initiates an alert when the device is in an active mode; and wherein the wearable caregiver companion device does not initiate an alert when the device is in a silent (Tran does teach an alarm mode [0077], but does not go into details on the mode).
Wang teaches a wearable measurement system with a band configured to be worn around a wearer's wrist, wherein the band including a first strap member and a second strap member, the first strap member including a plurality of apertures, the second strap member including a plurality of snap elements, wherein the plurality of apertures and snap elements are attached to one another to securely attach the band to the wearer's wrist ([0035] Fig 2, wearable device includes a band to secure around the wrist and a mechanism to secure the band which may be a snap-lock mechanism, One of ordinary skill in the art would recognize the claimed invention comprises a snap-lock mechanism to mate a plurality of snaps to corresponding apertures).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the wrist-band mounted device of Tran with the band securing mechanism of Wang because this modification comprises the use of a known technique (snap lock securing system) to improve similar devices (wrist worn monitoring devices) in the same way (the snap lock secures the device on the wrist).
Tran in view of Wang do not teach wherein the wearable caregiver companion device initiates an alert when the device is in an active mode; and wherein the wearable caregiver companion device does not initiate an alert when the device is in a silent.
Silver teaches a medical monitoring device (Abstract) including an alarm mode wherein the device initiates an alert when the device is in an active mode; and wherein the device does not initiate an alert when the device is in a silent (Para [0219] describes a medical monitor where an alarm may play based on a sensor, “the medical device 202 includes an option to silence the alarm if, for example, the threshold is not able to be exceeded”; [0224]).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring system of Tran in view of Wang with the alarm silence mode as taught by Silver because this modification comprises the use of a known technique (a silence option for device alarms) to improve similar devices (medical monitoring devices) in the same way (a silence option allows a clinician to mute the alarm). 
	Regarding claim 9, Tran teaches a remote caregiver system ([0015] remote monitoring system to send patient information to a care provider (nurse, doctor, family member)) comprising: 
a band configured to be worn around a wearer's wrist ([0051] wrist-watch devices with sensors), 
a controller chip attached to the band for transmitting and receiving signals, the controller chip including at least one processor ([0220] a wrist-watch sized case disposed on the watch band, the case has a processor or CPU connecter to a radio frequency transmitter); 
at least one sensor for monitoring a vital sign ([0221]-[0222] Fig 6A, a sensor like an ECG electrode 1381, 1383 or another sensor is built into the wearable device); 
a network interface for interfacing with a network engine ([0220] a radio frequency transmitter to connect to a wireless network; [0230] an antenna 1376 may facilitate remote communication); and  Inventor(s): Kelsey WrightNon-Provisional Application 
a plurality of user interface buttons ([0230] Fig 6A, buttons 1386, 1390 on the housing), wherein each user interface button corresponds to a caregiver service provided by a caregiver processing platform which each correspond to a caregiver service provided by a caregiver processing platform ([0284]-[0286] Figs 15A & B the system allows for the exchange of information between the patient wearable device 215 a network client 217/caregiver processing platform; [0173] this transfer on information may make use of a button to facilitate a call to a healthcare provider; this process corresponds to the instant application para [0015] where caregiver service may include “providing medication reminders, appointment reminders, daily health management, monitoring safety issues, contacting a third party (e.g., ambulance, 911, doctor) to assist the wearer when a safety issue arises”;);.
Tran does not teach a monitor system wherein the band including a first strap member and a second strap member, the first strap member including a plurality of apertures, the second strap member including a plurality of snap elements, wherein the plurality of apertures and snap elements allow the size of the band to be adjusted by attaching one or more of the snap elements to one or more of the apertures, the band is securely attached to the wearer's wrist when the snap elements and apertures are attached or wherein the wearable caregiver companion device initiates an alert when the device is in an active mode; and wherein the wearable caregiver companion device does not initiate an alert when the device is in a silent.
Wang teaches a wearable measurement system wherein the band including a first strap member and a second strap member, the first strap member including a plurality of apertures, the second strap member including a plurality of snap elements, wherein the plurality of apertures and snap elements allow the size of the band to be adjusted by attaching one or more of the snap elements to one or more of the apertures, the band is securely attached to the wearer's wrist when the snap elements and apertures are attached ([0035] Fig 2, wearable device includes a band to secure around the wrist and a mechanism to secure the band which may be an adjustable snap-lock mechanism, one of ordinary skill in the art would recognize the claimed invention comprises a snap-lock mechanism to mate a plurality of snaps to corresponding apertures and the method of making the system is adjustable).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the wrist-band mounted device of Tran with the band securing mechanism of Wang because this modification comprises the use of a known technique (snap lock securing system) to improve similar devices (wrist worn monitoring devices) in the same way (the snap lock secures the device on the wrist).
Tran in view of Wang do not teach wherein the wearable caregiver companion device initiates an alert when the device is in an active mode; and wherein the wearable caregiver companion device does not initiate an alert when the device is in a silent.
Silver teaches a medical monitoring device (Abstract) including an alarm mode wherein the device initiates an alert when the device is in an active mode; and wherein the device does not initiate an alert when the device is in a silent (Para [0219] describes a medical monitor where an alarm may play based on a sensor, “the medical device 202 includes an option to silence the alarm if, for example, the threshold is not able to be exceeded”; [0224]).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring system of Tran in view of Wang with the alarm silence mode as taught by Silver because this modification comprises the use of a known technique (a silence option for device alarms) to improve similar devices (medical monitoring devices) in the same way (a silence option allows a clinician to mute the alarm). 
	Regarding claim 2 or 10, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 1 or 9. Further, Tran teaches a remote caregiver system wherein the wearable caregiver companion device further comprises a speaker for providing audible messages ([0054] [0230] wrist worn patient device has a speaker, [0279] “speaker 172 is provided to generate a verbal feedback to the user”).
	Regarding claim 5 or 14, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 1 or 9. Further, Tran teaches a remote caregiver system wherein at least one or more of the plurality of user interface buttons correspond to safety features ([0208] a button may allow a user to contact a call center with healthcare provides; [0207] provides have access to monitoring data to assess patient).
	Regarding claim 7 or 17, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 1 or 9. Further, Tran teaches a remote caregiver system wherein the at least one sensor monitors the wearer's heart rate ([0011] can monitor heart rate; [0221] electrodes gather EKG to determine heart rate).
	Regarding claim 8 or 18, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 1 or 9. Further, Tran teaches a remote caregiver system wherein the controller chip sends a message to the caregiver processing platform if the wearer's heart rate is detected to be out of range ([0226] data may be sent to caregiver station for doctor, nurse, or caregiver; [0300] report that features statistical analysis of these data to determine averages, data displayed in a graphical format, trends, and comparisons to doctor-recommended values/range).
Claims 3, 4, 6, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US-20130095459-A1) in view of Wang (US-20180279953-A1) and Silver (US 20190224434 A1) as applied to claim 1 above, and further in view of Eteminan et al (US 20190133445 A1). 
	Regarding claim 3 or 12, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 1 or 9.  Further, Tran teaches a monitoring device with a plurality of user interface buttons ([0173] patient interface with buttons).
Tran in view of Wang does not teach a monitoring device wherein actuation of any of the plurality of user interface buttons causes an audible message to be played. 
Eteminan teaches a patient monitoring system wherein actuation of user interface causes an audible message to be played ([0009] [0072] user interface/buttons may provide audio feedback).
It would be obvious to one of ordinary skill at the time of invention to have modified the wrist-band monitoring device of Tran with the audio capabilities of Eteminan because this modification comprises a applying a known technique (playing audio in response to user interface actuation) to a known device (wrist mounted monitor with speakers and user interface buttons) ready for improvement to yield predictable results (the device may play audio based on user input/button presses). 
	Regarding claim 4 or 13, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 1 or 9. Further, Tran teaches a monitoring device with a plurality of user interface buttons ([0173] patient interface with buttons).
Tran does not teach a remote caregiver system wherein the user interface inputs correspond to reminders-notifications to the wearer.
Eteminan teaches a patient monitoring system wherein at least one or more of the plurality of user interface buttons correspond to reminders-notifications to the wearer ([0083] patient-controlled display (via user interface) allows for patient to set up or view reminders/alarms).
	It would be obvious to one of ordinary skill at the time of invention to have modified the wrist-band monitoring device of Tran with the reminder and alert system of Eteminan because this modification comprises a applying a known technique (setting/viewing alerts/reminders in response to user interface actuation) to a known device (wrist mounted monitor with user interface buttons) ready for improvement to yield predictable results (the device may set/display reminders in response to user input/button presses).
	Regarding claim 6 or 11, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 1 or 9. Tran in view of Wang does not teach a monitoring device wherein the wearable caregiver companion device further comprises a vibrating mechanism to notify the wearer when an incoming message has been received.
Eteminan teaches a patient monitoring system wherein the wearable caregiver companion device further comprises a vibrating mechanism to notify the wearer when an incoming message has been received ([0066] [0082]-[0083] vibration may provide haptic feedback for notifications).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the wrist-band monitoring device of Tran with the reminder and alert system of Eteminan because this modification comprises a use of known technique (vibration notifications) to improve similar devices (wrist-worn monitoring systems) in the same way (vibration alerts the user to a notification).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US-20130095459-A1) in view of Wang (US-20180279953-A1) and Silver (US 20190224434 A1) as applied to claim 14 above, and further in view of Jafari et al. (US 20160055316 A1). 
	Regarding claim 15, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 14. Tran in view of Wang does not teach a monitoring device wherein a reminder-notification includes a medication reminder.  
Jafari teaches a wearable monitor (abstract) wherein a reminder-notification includes a medication reminder ([0057] a wrist-watch device may display alerts relating to medication; [0090] system may set a reminder to take medication based on many triggers).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the notification system of Tran in view of Wang with the medication reminder of Jafari because “achieving optimal medication adherence requires patients being prescribed the right medication, filling it and taking it correctly over time”, one can see that by reminding a patient to take medication over a recommended regimen, optimal medication adherence can be achieved.   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US-20130095459-A1) in view of Wang (US-20180279953-A1) and Silver (US 20190224434 A1) as applied to claim 14 above, and further in view of Arshad et al. (US 20170011200 A1). 
	Regarding claim 16, Tran in view of Wang and Silver teaches a monitoring device substantially as claimed in claim 14. Tran in view of Wang does not teach a monitoring device wherein a reminder-notification includes an appointment reminder. 
Arshad teaches a system of patient monitoring ([0011] home monitoring that connects patients to medical staff) wherein a reminder-notification includes an appointment reminder ([0076] the telehealth system taught may run on a smartwatch/wrist based personal device; [0069] telehealth system may allow for reminders to be sent remotely; [0229] a method for making appointments is described with reminders to be sent to the patient ahead of the appointment). 
It would be obvious to one of ordinary skill in the art to have modified the notification system of Tran in view of Wang with the appointment reminder of Arshad because this modification comprises the use of known technique (sending appointment reminder) to improve similar devices (remote patient caregiver interfaces, embodied as wrist worn devices) in the same way (the alerts keep the patient informed of upcoming scheduled appointments).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792         

 /BRIAN T GEDEON/ Primary Examiner, Art Unit 3792                                                                                                                                                                                                       3 December 2022